Citation Nr: 0735608	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral visual field 
constriction with diplopia of the right eye, residuals of a 
right eye injury due to medial rectus entrapment, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1980 to August 
1980.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision by a Department of Veterans Affairs Regional Office.  

In February 2005, the Board remanded this case.  In November 
2005, the veteran was afforded a videoconference hearing.  
During this hearing, the undersigned Veterans Law Judge was 
located in Washington, D.C., and the veteran was located at 
the RO.  A copy of the hearing transcript is of record and 
has been reviewed.

In May 2006, the Board again remanded the case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO most recently issued a supplemental statement of the 
case (SSOC) in March 2007.  In the following month, the 
veteran submitted additional medical evidence, without a 
waiver of initial RO consideration.  

By an October 2007 letter, the Board sent the veteran a 
letter, asking whether he wished to remand the case to the RO 
for review of the additional evidence, or waive his right to 
have his case remanded.  In the same month, the veteran 
responded on the "Additional Evidence Response Form," and 
indicated that he wanted his case remanded to the RO for 
initial consideration.  Thus, the Board finds that a remand 
is necessary to ensure that the RO considers the additional 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2007); Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO should review the newly-submitted 
VA medical evidence dated in April 2007, 
and then readjudicate the veteran's 
increased rating claim for bilateral 
visual field constriction with diplopia 
of the right eye, residuals of a right 
eye injury due to medial rectus 
entrapment.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the SSOC in March 2007.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



